DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This matter has been transferred to a new examiner.  This matter is a Non-Final action.

Response to Amendments
	Applicant’s amendments to the claims of November 19, 2020, in response to the Office Action of August 21, 2020, are acknowledged.

Response to Arguments 
	The § 112 rejection is withdrawn in view of the amendments to the claims.
The examiner notes that the following compound was identified in the STN database as early as 2003.  It appears to be the compound claimed in independent claim 3.

    PNG
    media_image1.png
    614
    1133
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 7, 10-13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN CAS RN: 515177-27-2 (entered May 14, 2003).
	The STN database teaches the following compound, which is a compound of Formula (I) of claim 1, wherein a is 0; R1=halogen (i.e., Cl); R2=hydrogen; and b and c=1.


    PNG
    media_image1.png
    614
    1133
    media_image1.png
    Greyscale

	As such, claims 1-3, 5, and 6 are anticipated by the prior art.

Suggestion for Allowance:
	Applicant can amend the claim to require the claimed compound to be included with a pharmaceutically acceptable carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/JARED BARSKY/Primary Examiner, Art Unit 1628